         Case 3:18-cv-06810-JST Document 80 Filed 12/05/18 Page 1 of 2



 1 Jocelyn D. Larkin (SBN 110817)                          Rebecca Smullin (SBN 250274)
   Lindsay Nako (SBN 239090)                               PUBLIC CITIZEN LITIGATION GROUP
 2 IMPACT FUND                                             1600 20th Street NW
   125 University Avenue, Suite 102                        Washington, DC 20009
 3 Berkeley, CA 94710                                      Telephone: (202) 588-1000
   Telephone: (510) 845-3473                               Fax: (202) 588-7795
 4 Fax: (510) 845-3654                                     Email: rsmullin@citizen.org
   Email: jlarkin@impactfund.org
 5
   Attorneys for Amicus Curiae Public Citizen, Inc.
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11 EAST BAY SANCTUARY COVENANT,                          Case No. 18-cv-06810-JST
     et al.,
12
              Plaintiffs,                                MOTION OF PUBLIC CITIZEN, INC.,
13                                                       FOR LEAVE TO FILE BRIEF AS
         v.                                              AMICUS CURIAE IN SUPPORT
14                                                       OF PLAINTIFFS’ MOTION FOR
   DONALD J. TRUMP, et al.,                              PRELIMINARY INJUNCTION
15
              Defendants.                                Hearing: December 19, 2018, 9:30 a.m.
16

17

18          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19          PLEASE TAKE NOTICE THAT Public Citizen, Inc., (Public Citizen) moves for leave to
20 file a brief as amici curiae in support of plaintiffs’ motion for a preliminary injunction. A copy of

21 the proposed amicus brief, which addresses the notice-and-comment rulemaking issue, is

22 submitted with this motion. Counsel for the parties have consented to the relief sought in this

23 motion and to the filing of a brief not exceeding one half the length of the plaintiffs’ brief.

24          The preliminary injunction is set for a hearing on December 19, 2018, and the Court has
25 ordered that amicus briefs supporting the motion be filed by today, December 5, 2018, and that the

26 opposition to the motion, as well as any amicus briefs opposing the motion, be filed by December

27 12, 2018. Accordingly, Public Citizen respectfully requests that the court grant leave to file the

28 brief before the filing date set for the opposition to the motion and the amicus briefs in opposition.
                                                  Page 1 of 2
                   PUBLIC CITIZEN CONSENT MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                      CASE NO. 18-CV-06810-JST
        Case 3:18-cv-06810-JST Document 80 Filed 12/05/18 Page 2 of 2



 1         Public Citizen is a nonprofit consumer and public-policy advocacy organization that

 2 appears on behalf of its members nationwide before Congress, administrative agencies, and courts.

 3 Public Citizen works on a wide range of issues, including enactment and promulgation of laws and

 4 regulations protecting consumers, workers, and the public. A great deal of Public Citizen’s work

 5 involves participation in federal rulemaking proceedings and in litigation seeking judicial review

 6 of agency actions in such proceedings, where Public Citizen appears as both a challenger of

 7 unlawful agency action and a defender of lawful exercises of agency authority. As a result, Public

 8 Citizen has considerable interest in and experience regarding the principles of administrative law

 9 that govern agency rulemaking, including those that determine whether an agency action is a rule

10 whose promulgation requires compliance with the notice-and-comment rulemaking procedures set

11 forth in 5 U.S.C. § 553. Public Citizen submits this brief to assist the Court in appreciating the

12 importance of the notice-and-comment procedures that were bypassed in the issuance of the rule

13 challenged in this case and the consequent narrowness with which the statutory exceptions to

14 notice-and-comment rulemaking must be applied.

15                                           CONCLUSION

16         For the foregoing reasons, Public Citizen respectfully requests leave to file the amicus

17 brief submitted herewith.

18                                                     Respectfully submitted,

19                                                     /s/ Jocelyn D. Larkin
   Rebecca Smullin (SBN 250274)                        Jocelyn D. Larkin (SBN 110817)
20 PUBLIC CITIZEN LITIGATION GROUP                     Lindsay Nako (SBN 239090)
   1600 20th Street NW                                 IMPACT FUND
21 Washington, DC 20009                                125 University Avenue, Suite 102
   Telephone: (202) 588-1000                           Berkeley, CA 94710
22 Fax: (202) 588-7795                                 Telephone: (510) 845-3473
   Email: rsmullin@citizen.org                         Fax: (510) 845-3654
23                                                     Email: jlarkin@impactfund.org

24                             Counsel for Amicus Curiae Public Citizen, Inc.

25 DATED: December 5, 2018

26

27

28
                                                Page 2 of 2
                  PUBLIC CITIZEN CONSENT MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                     CASE NO. 18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 1 of 11



 1 Jocelyn D. Larkin (SBN 110817)                      Rebecca Smullin (SBN 250274)
   Lindsay Nako (SBN 239090)                           PUBLIC CITIZEN LITIGATION GROUP
 2 IMPACT FUND                                         1600 20th Street NW
   125 University Avenue, Suite 102                    Washington, DC 20009
 3 Berkeley, CA 94710                                  Telephone: (202) 588-1000
   Telephone: (510) 845-3473                           Fax: (202) 588-7795
 4 Fax: (510) 845-3654                                 Email: rsmullin@citizen.org
   Email: jlarkin@impactfund.org
 5
   Attorneys for Amicus Curiae Public Citizen, Inc.
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11 EAST BAY SANCTUARY COVENANT,                       Case No. 18-cv-06810-JST
     et al.,
12
              Plaintiffs,                             BRIEF OF AMICUS CURIAE
13                                                    PUBLIC CITIZEN, INC., IN SUPPORT
         v.                                           OF PLAINTIFFS’ MOTION FOR
14                                                    PRELIMINARY INJUNCTION
   DONALD J. TRUMP, et al.,
15                                                    Hearing: December 19, 2018, 9:30 a.m.
              Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28

       BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                   CASE NO. 18-CV-06810-JST
        Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 2 of 11



 1                                INTEREST OF AMICUS CURIAE

 2          Amicus curiae Public Citizen, Inc., is a nonprofit consumer and public-policy advocacy

 3 organization that appears on behalf of its members nationwide before Congress, administrative

 4 agencies, and courts. Public Citizen works on a wide range of issues, including enactment and

 5 promulgation of laws and regulations protecting consumers, workers, and the public. A great deal

 6 of Public Citizen’s work involves participation in federal rulemaking proceedings and in litigation

 7 seeking judicial review of agency actions in such proceedings, where Public Citizen appears as

 8 both a challenger of unlawful agency action and a defender of lawful exercises of agency

 9 authority. As a result, Public Citizen has considerable interest in and experience regarding the

10 principles of administrative law that govern agency rulemaking, including those that determine

11 whether an agency action is a rule whose promulgation requires compliance with the notice-and-

12 comment rulemaking procedures set forth in 5 U.S.C. § 553. Public Citizen submits this brief to

13 assist the Court in appreciating the importance of the notice-and-comment procedures that were

14 bypassed in the issuance of the rule challenged in this case and the consequent narrowness with

15 which the statutory exceptions to notice-and-comment rulemaking must be applied.

16                                           ARGUMENT

17 I.       Notice-and-comment rulemaking procedures serve vital public interests.

18          The notice-and-comment rulemaking process set forth in section 4 of the Administrative

19 Procedure Act (APA), 5 U.S.C. § 553, was one of the APA’s central innovations. Notice-and-

20 comment rulemaking under section 553 serves the vital function of allowing the public to

21 participate in and inform agencies’ development of rules that carry the force of law. The Attorney

22 General’s Manual on the Administrative Procedure Act—the seminal 1947 publication in which

23 the Department of Justice, which was instrumental in the APA’s development, expressed its

24 understanding of the statute—puts it plainly: “[T]he purpose of section 4 is to guarantee to the

25 public an opportunity to participate in the rulemaking process.” U.S. Dep’t of Justice, Attorney

26 General’s Manual on the Administrative Procedure Act 26 (1947). Likewise, the courts have long

27 recognized that “[s]ection 553 was enacted to give the public an opportunity to participate in the

28 rule-making process.” Texaco, Inc. v. FPC, 412 F.2d 740 (3d Cir. 1969); accord, e.g., Batterton v.
                                             Page 1 of 10
         BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                     CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 3 of 11



 1 Marshall, 648 F.2d 694, 704 (D.C. Cir. 1980). As the Ninth Circuit has stated, this policy favoring

 2 public participation in rulemaking “reflect[s] ‘a judgment by Congress that the public interest is

 3 served by a careful and open review of proposed administrative rules and regulations.’” Alcaraz v.

 4 Block, 746 F.2d 593, 610 (9th Cir. 1984) (quoting Philadelphia Citizens in Action v. Schweiker,

 5 669 F.2d 877, 881 (3d Cir. 1982)).

 6          Congress’s judgment in requiring notice and an opportunity for comment on proposed new

 7 rules reflects a number of critically important purposes. Notice-and-comment rulemaking helps to

 8 legitimize agency rulemaking by ensuring it conforms to norms of fairness and participatory

 9 democracy. With the rise of the administrative state and the increasing reliance by Congress on

10 agencies to promulgate rules with the force of law pursuant to broad authority delegated by

11 Congress, responsibility for critical decisions about the content of the laws that bind members of

12 the public has shifted from elected legislators to unelected agency officials. Notice-and-comment

13 rulemaking procedures give members of the public a role in determining how agency officials

14 exercise rulemaking authority and thereby “reintroduce[] a representative public voice, thus

15 ensuring ‘fairness to affected parties after governmental authority has been delegated to

16 unrepresentative agencies.’” Alcaraz, 746 F.2d at 611 (quoting Batterton, 648 F.2d at 703).

17          The openness inherent in notice-and-comment rulemaking is critical to the legitimacy of

18 governmental decisionmaking in a representative democracy. “Put simply, the public is treated

19 unfairly when a rulemaker hides his crucial decisions, or his reasons for them, or when he fails to

20 give good faith attention to all the information and contending views relevant to the issues before

21 him.” J. Skelly Wright, Courts and the Rulemaking Process: The Limits of Judicial Review, 59

22 Cornell L. Rev. 375, 379 (1975). Thus, as the Supreme Court has put it, notice-and-comment

23 rulemaking is “designed to assure fairness and mature consideration of rules of general

24 application.” NLRB v. Wyman-Gordon Co., 394 U.S. 759, 764 (1969); see also Weyerhaeuser Co.

25 v. Costle, 590 F.2d 1011, 1027–28 (D.C. Cir. 1978) (“[I]f the Agency, in carrying out its

26 ‘essentially legislative task,’ has infused the administrative process with the degree of openness,

27 explanation, and participatory democracy required by the APA, it will thereby have ‘negate(d) the

28 dangers of arbitrariness and irrationality in the formulation of rules.’”).
                                            Page 2 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 4 of 11



 1          In addition, the notice-and-comment process plays an essential role in enhancing the

 2 quality of rulemaking by providing agencies with important information, which in turn helps

 3 ensure that they fulfill congressional aims and conform to substantive limits Congress has placed

 4 on their authority. Agency rulemaking authority is derived from Congress. It must therefore

 5 comply with statutory mandates and represent a rational and non-arbitrary exercise of any

 6 discretion Congress has granted the agency. See 5 U.S.C. § 706(2)(A). To meet those standards, an

 7 agency engaged in rulemaking “must examine the relevant data and articulate a satisfactory

 8 explanation for its action including a ‘rational connection between the facts found and the choice

 9 made.’” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983)

10 (quoting Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)). An agency fails to

11 carry out this obligation if it “entirely fail[s] to consider an important aspect of the problem.” Id.

12          Thus, the essential touchstone of proper rulemaking, in common with other agency action,

13 is that it reflects rational “consideration of the relevant factors.” Citizens to Preserve Overton

14 Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971). And in order to consider all “relevant factors,” the

15 agency must know what they are. Notice-and-comment rulemaking assists agencies in identifying

16 the considerations, legal and factual, that are relevant to their decisions, and in reasonably

17 weighing them. As the Ninth Circuit has long recognized, a key purpose of notice-and-comment

18 rulemaking is to “create[] a pre-publication dialogue which allows the agency to educate itself on

19 the full range of interests the rule affects.” Alcaraz, 746 F.2d at 611; see also Pac. Coast European

20 Conf. v. United States, 350 F.2d 197, 205 (1965) (“[T]he purpose of [notice-and-comment

21 rulemaking] is to permit the agency to educate itself.”). Notice-and-comment rulemaking is thus

22 “a primary method of assuring that an agency’s decisions will be informed and responsive.” State

23 of N.J. Dep’t of Envtl. Protection v. EPA, 626 F.2d 1038, 1045 (D.C. Cir. 1980).

24          Beyond providing agencies with necessary input, notice-and-comment rulemaking

25 increases agency accountability for the lawfulness and rationality of substantive rulemaking

26 outcomes. The requirements that an agency consider relevant factors and provide a “concise

27 general statement of [a rule’s] basis and purpose,” 5 U.S.C. § 553(c), carry with them an

28 obligation to “consider and respond to significant comments received during the period for public
                                            Page 3 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 5 of 11



 1 comment.” Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1203 (2015). Indeed, “the

 2 opportunity to comment is meaningless unless the agency responds to significant points raised by

 3 the public.” ACLU v. FCC, 823 F.2d 1554, 1581 (1987) (citations omitted). The obligation to

 4 respond to significant comments deters arbitrary decisionmaking by ensuring that the agency has

 5 genuinely taken into account factors relevant to its decisions. Conversely, an agency’s failure to

 6 “respond to ‘significant’ comments, i.e., those which raise relevant points and which, if adopted,

 7 would require a change in the agency’s proposed rule,” may “reveal[] that the agency’s decision

 8 was not based on consideration of the relevant factors.” Am. Mining Cong. v. EPA, 965 F.2d 759,

 9 771 (9th Cir. 1992) (citing Home Box Office v. FCC, 567 F.2d 9, 35 & n.58 (D.C. Cir. 1977), and

10 Thompson v. Clark, 741 F.2d 401, 409 (D.C. Cir.1984)); see, e.g., State Farm, 463 U.S. at 50

11 (holding that agency acted arbitrarily and capriciously when it “submitted no reasons at all” for

12 rejecting a proposed alternative to its rule).

13          The requirement that agencies address significant comments also facilitates judicial review

14 of the lawfulness of agency action by forcing agency decisionmakers to commit to and articulate

15 the legal, factual, and policy rationales for rules. Because the lawfulness of any particular action

16 depends solely on the reasons for it articulated by the agency at the time it takes the action, see

17 SEC v. Chenery Corp., 318 U.S. 80, 94–95 (1943), the agency’s crystallization of its position in its

18 response to comments provides the necessary foundation for judicial review by ensuring that the

19 agency will identify and state the “legal and factual justifications for the court to review.” Robert

20 Knowles, National Security Rulemaking, 41 Fla. St. U. L. Rev. 883, 890 (2014); see also State

21 Farm, 463 U.S. at 42. The agency’s articulation of its views in the rulemaking process can also

22 provide the basis for a court’s determination whether the agency’s decision is based on a

23 construction of governing statutes that is entitled to deference under the principles of Chevron,

24 U.S.A., Inc. v. NRDC, 467 U.S. 837 (1984). See United States v. Mead Corp., 533 U.S. 218, 230–

25 31 (2001); Anna Jacques Hosp. v. Burwell, 797 F.3d 1155, 1166 (D.C. Cir. 2015).

26          At bottom, the substance of an agency’s response to the comments and information it

27 receives during the notice-and-comment process is the ultimate measure of whether the agency has

28 acted lawfully. The legal basis asserted by an agency in response to comments challenging its
                                            Page 4 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 6 of 11



 1 authority to take an action determines whether its action is “in accordance with law,” as required

 2 by 5 U.S.C. § 706(2)(A). See, e.g., Transitional Hosps. Corp. of La., Inc. v. Shalala, 222 F.3d

 3 1019, 1029 (D.C. Cir. 2000). And where the law gives an agency regulatory discretion, the

 4 agency’s response to comments reveals whether it has fulfilled its obligation to “cogently explain

 5 why it has exercised its discretion in a given manner.” State Farm, 463 U.S. at 48. An

 6 inadequately reasoned or supported response to comments may reveal that “the agency has failed

 7 to offer the rational connection between facts and judgment required to pass muster under the

 8 arbitrary and capricious standard.” Id. at 56.

 9          Courts have recognized the critical importance of notice-and-comment rulemaking in a

10 variety of doctrines that facilitate enforcement of the requirements of section 553. For example, an

11 agency generally cannot seek to evade notice-and-comment by issuing an “interim” rule first and

12 seeking comment later, as the agency did here: “It is antithetical to the structure and purpose of the

13 APA for an agency to implement a rule first, and then seek comment later.” Paulsen v. Daniels,

14 413 F.3d 999, 1005 (9th Cir. 2005). Moreover, courts addressing the merits of claimed notice-and-

15 comment violations recognize that “utter failure to comply with notice and comment cannot be

16 considered harmless if there is any uncertainty at all as to the effect of that failure.” Sugar Cane

17 Growers Co-op of Fla. v. Veneman, 289 F.3d 89, 96 (D.C. Cir. 2002). As the Ninth Circuit has put

18 it, an agency that has failed to comply with section 553 “can rely on harmless error only ‘when a

19 mistake of the administrative body is one that clearly had no bearing on the procedure used or the

20 substance of decision reached.’” Buschmann v. Schweiker, 676 F.2d 352, 358 (9th Cir. 1982)

21 (citations omitted). And for much the same reason, a litigant’s standing to challenge a rule based

22 on an agency’s failure to engage in notice-and-comment rulemaking does not depend on a

23 demonstration that the agency would have promulgated a different rule had it complied with the

24 statute; rather, “[a]ll that is necessary is to show that the procedural step was connected to the

25 substantive result” that affects the challenger’s concrete interests. Sugar Cane, 289 F.3d at 94–95.

26 “If a party claiming the deprivation of a right to notice-and-comment rulemaking under the APA

27 had to show that its comment would have altered the agency’s rule, section 553 would be a dead

28 letter.” Id.
                                            Page 5 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 7 of 11



 1 II.      The exceptions to notice-and-comment invoked here are narrowly construed.

 2          In light of the importance of section 553’s requirements and the congressional objectives

 3 underlying them, courts have uniformly recognized that they must narrowly construe the statutory

 4 exceptions to the notice-and-comment requirements:

 5          Congress was concerned that the exceptions to section 553, though necessary,
            might be used too broadly. The Senate noted that the courts have a “duty ... to
 6          prevent avoidance of the requirements of the [Act] by any manner or form of
            indirection.” S. Doc. No. 248, 79th Cong., 2d Sess. 217 (1946); see American Bus
 7          Ass’n v. United States, 627 F.2d 525, 528 (D.C. Cir. 1980) (“the legislative history
            of the section is scattered with warnings that various of the exceptions are not to be
 8          used to escape the requirements of section 553”). We have stated that “[t]he
            exceptions to section 553 will be ‘narrowly construed and only reluctantly
 9          countenanced.’” Alcaraz v. Block, 746 F.2d [at] 612 … (citations omitted).

10 San Diego Air Sports Ctr., Inc. v. FAA, 887 F.2d 966, 969 (9th Cir. 1989); see also, e.g., Texas v.

11 United States, 809 F.3d 134, 171 (5th Cir. 2015), aff’d by equally divided court, 136 S. Ct. 2271

12 (2016); Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C. Cir. 2012); Zhang v. Slattery, 55 F.3d

13 732, 744 (2d Cir. 1995); U.S. Steel Corp. v. EPA, 649 F.2d 572 (8th Cir. 1981); N.J. Dep’t of

14 Envtl. Protection, 626 F.2d at 1045; Am. Iron & Steel Inst. v. EPA, 568 F.2d 284, 292 (3d Cir.

15 1977).

16          Moreover, an agency’s determination that a rule falls within an exception to section 553 is

17 entitled to no judicial deference because “an agency has no interpretive authority over the APA.”

18 Sorenson Comm’c’ns. Inc. v. FCC, 755 F.3d 702, 706 (D.C. Cir. 2014). Courts must make the

19 “meticulous and demanding” determination whether an exception applies de novo. Id.; see also

20 Independent Guard Ass’n of Nev. Local No. 1 v. O’Leary, 57 F.3d 766, 769 (9th Cir. 1995).

21          These principles apply fully to both of the exceptions to notice-and-comment procedures

22 claimed here: the exception for “military or foreign affairs function[s]” in 5 U.S.C. § 553(a)(1),

23 and the “good cause” exception applicable where the agency finds that “notice and public

24 procedure … are impracticable, unnecessary, or contrary to the public interest,” id. § 553(b)(B).

25          A.      The foreign affairs exception is inapplicable.

26          The Ninth Circuit has squarely held that the “military or foreign affairs function” exception

27 of section 553(a)(1) “must be narrowly construed.” O’Leary, 57 F.3d at 769. The rule of narrow

28 construction reflects Congress’s intent that the exception is applicable “only ‘to the extent’ that the
                                             Page 6 of 10
         BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                     CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 8 of 11



 1 excepted subjects are directly involved.” Id. (quoting S. Doc. No. 248, 79th Cong., 2d Sess. 199

 2 (1946) (emphasis added)). Consistent with this view, the Attorney General’s Manual emphasized

 3 Congress’s stated intent to limit the “foreign affairs function[s]” exempted by section 553(a)(1):

 4          As to the meaning of “foreign affairs function”, both the Senate and House reports
            state: “The phrase ‘foreign affairs functions,’ … is not to be loosely interpreted to
 5          mean any function extending beyond the borders of the United States but only
            those ‘affairs’ which so affect relations with other governments that, for example,
 6          public rule making provisions would clearly provoke definitely undesirable
            international consequences.”
 7
     Manual, at 26 (citation omitted).
 8
            Here, the assertion that a regulation determining rights of noncitizens to apply for and
 9
     obtain political asylum falls within the foreign affairs exception is incompatible with the principle
10
     that the exception must be narrowly construed. The Ninth Circuit has cautioned that “[t]he foreign
11
     affairs exception would become distended if applied to [immigration] actions generally, even
12
     though immigration matters typically implicate foreign affairs,” and, thus, “[f]or the exception to
13
     apply, the public rulemaking provisions should provoke definitely undesirable international
14
     consequences.” Yassini v. Crosland, 618 F.2d 1356, 1360 n.4 (9th Cir. 1980) (citing Hou Ching
15
     Chow v. Attorney General, 263 F. Supp. 1288 (D.D.C. 1973), and S. Rep. No. 79-762, at 13
16
     (1945)). Tellingly, the federal government has not invoked the foreign affairs exception in other
17
     cases where notice-and-comment requirements have been held applicable to regulations affecting
18
     the eligibility of noncitizens to obtain relief against removal. See Texas v. United States, 809 F.3d
19
     at 170–78. And the Supreme Court long ago held in Wong Yang Sung v. McGrath, 339 U.S. 33, 51
20
     (1950), that section 5 of the APA, 5 U.S.C. § 554, which contains an exception for “military and
21
     foreign affairs functions” identical to the one in section 553, see 5 U.S.C. 554(a)(4), applied to
22
     deportation proceedings for noncitizens. See Hou Ching Chow, 362 F. Supp. at 1290–91 & nn.5–
23
     8. Again, there was no hint in Wong Yang Sung, decided in the immediate wake of the APA’s
24
     enactment, that the foreign affairs exception might apply.
25
            Accordingly, the Ninth Circuit and other courts of appeals have held that regulations
26
     affecting rights of immigrants fall within the foreign affairs exception only under narrow
27
     circumstances, such as cases in which the regulations implement U.S. foreign policy toward
28
                                            Page 7 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 9 of 11



 1 particular countries, and notice-and-comment proceedings might threaten to reveal sensitive

 2 information underlying that policy, impair relations with the targeted countries, or pose an

 3 imminent threat to national security. See Rajah v. Mukasey, 544 F.3d 427, 437 (2d Cir. 2008)

 4 (holding that regulations requiring registration of noncitizens from specified countries following

 5 the September 11 attacks did not require notice and comment); see also, e.g., Yassini, 618 F.2d at

 6 1360–61 (holding that immigration regulations specifically implementing U.S. policy toward Iran

 7 following the takeover of the U.S. Embassy in Tehran did not require notice and comment).

 8          By contrast, where regulations affect the rights of immigrants who have entered the United

 9 States, and neither implement U.S. foreign policy directed toward particular countries nor

10 otherwise threaten “definitely undesirable international consequences,” the foreign affairs

11 exception does not apply. Zhang, 55 F.3d at 744 (quoting Yassini, 618 F.2d at 1360 n.4); Jean v.

12 Nelson, 711 F.2d 1455, 1477–78 (11th Cir. 1983), vacated and rev’d on other grounds, 727 F.2d

13 957 (11th Cir. 1984) (en banc), aff’d, 472 U.S. 846 (1985). Zhang concerned a rule regarding

14 whether fear of being subjected to Chinese family planning policies could serve as a basis for a

15 claim of asylum; Jean considered a rule regarding detention of Haitian refugees pending

16 determination of their refugee status. In both cases, the courts held that application of the foreign

17 affairs exception would stretch the exception beyond its limits because of the absence of any

18 reason to believe that “undesirable international consequences … would result if rulemaking were

19 employed.” Zhang, 55 F.3d at 745; Jean, 711 F.2d at 1478.

20          Here, as in Zhang and Jean, the regulation at issue concerns the rights of persons within

21 this country and is not aimed at implementing a policy directed at the governments of their

22 countries of origin. Indeed, the case for application of the exception here is even more tenuous

23 than in those cases because, unlike the regulations in Zhang and Jean, the rule here does not even

24 involve immigrants from or policies specific to particular countries. Moreover, although the rule

25 relates to immigrants who have crossed our border with Mexico, there is no reasonable basis for

26 believing that it involves U.S. foreign policy towards Mexico, as its impact is on the rights of

27 immigrants who are present in this country, not on matters directly concerning our relationship

28
                                            Page 8 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 10 of 11



 1 with Mexico. Thus, under a properly narrow construction of the foreign affairs exception, the

 2 exception does not extend to the regulation at issue.

 3         B.      The good cause exception is inapplicable here.

 4         The “good cause” exception is similarly subject to a narrow construction that excludes the

 5 regulation at issue. That exception excuses agencies from the obligation to engage in notice-and-

 6 comment proceedings where those procedures would be “impracticable” or “contrary to the public

 7 interest.” 5 U.S.C. § 553(b)(B). When it crafted that exception, Congress explained that the

 8 exception is not intended to go beyond genuinely exigent circumstances:

 9         The exemption of situations of emergency or necessity is not an “escape
           clause” in the sense that any agency has discretion to disregard [the
10         APA’s] terms or the facts. A true and supported or supportable finding of
           necessity or emergency must be made and published. “Impracticable”
11         means a situation in which the due and required execution of the agency
           functions would be unavoidably prevented by its undertaking public rule-
12         making proceedings.

13 S. Doc. No. 248, 79th Cong., 2d Sess. 200 (1946), quoted in O’Leary, 57 F.3d at 769.

14         A host of judicial decisions in the Ninth Circuit and other courts of appeals reflect the

15 same narrow reading: “The good cause exception is essentially an emergency procedure,”

16 Buschmann, 676 F.2d at 357, and it “should be invoked only in emergency situations when delay

17 would do real harm,” Action on Smoking & Health v. CAB, 713 F.2d 795, 800 (D.C. Cir. 1983).

18 See also, e.g., United States v. Ross, 848 F.3d 1129, 1132 (D.C. Cir. 2017); United States v.

19 Valverde, 628 F.3d 1159, 1164–65 (9th Cir. 2010); San Diego Air Sports, 887 F.2d at 969;

20 Alcaraz, 746 F.2d at 612; Philadelphia Citizens, 669 F.2d at 882.

21         The exigent circumstances justifying invocation of the exception may be present when

22 there is an imminent risk of harm to members of the public, see, e.g., Hawaii Helicopter

23 Operators Ass’n v. FAA, 51 F.3d 212 (9th Cir. 1995), in the unusual circumstances where the

24 notice-and-comment procedures themselves would be self-defeating or have adverse

25 consequences, see Buschmann, 676 F.2d at 357, or in the equally unusual situation where

26 engaging in notice-and-comment would “unavoidably prevent[]” the agency from “the due and

27 required execution of agency functions,” O’Leary, 57 F.3d at 769. By contrast, “speculative” and

28 unsupported claims of harm—even very serious harm—not genuinely attributable to the notice-
                                            Page 9 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
      Case 3:18-cv-06810-JST Document 80-1 Filed 12/05/18 Page 11 of 11



 1 and-comment process do not suffice. Valverde, 628 F.3d at 1167 (speculative risks associated with

 2 sex offenders did not justify failure to engage in notice-and-comment rulemaking); see also San

 3 Diego Air Sports, 887 F,2d at 970 (unsubstantiated risk of injury was not good cause).

 4          Here, no exigency exists sufficient to justify forgoing notice-and-comment rulemaking

 5 under the appropriately narrow reading of the good cause exception. There can be no serious

 6 suggestion that immigration authorities will be impeded in carrying out the basic functions of their

 7 agencies if, pending the completion of notice-and-comment rulemaking, they continue to follow

 8 longstanding statutory requirements regarding the ability of noncitizens present in the United

 9 States to apply for and receive asylum. And no alleged “emergency” on the southern border

10 justifies bypassing notice-and-comment here. Even assuming that the arrival of a “caravan” of

11 immigrants constitutes a border-security emergency as opposed to a humanitarian crisis, the

12 challenged regulation does not address border security or prevent unlawful entry. Rather, it

13 concerns the rights of noncitizens seeking asylum within the United States, and that subject has no

14 direct connection to any threats of imminent harm at the border. At most, instituting the rule

15 without notice-and-comment (even assuming the rule were otherwise lawful) would marginally

16 reduce the number of asylum applications that would otherwise be received during the time notice-

17 and-comment proceedings would require. Such a minor matter of alleged bureaucratic burden is

18 not the kind of exigency to which the narrow good cause exception is addressed.

19                                           CONCLUSION

20          For the foregoing reasons, the Court should grant the motion for preliminary injunction.

21                                                     Respectfully submitted,

22                                                     /s/ Jocelyn D. Larkin
   Rebecca Smullin (SBN 250274)                        Jocelyn D. Larkin (SBN 110817)
23 PUBLIC CITIZEN LITIGATION GROUP                     Lindsay Nako (SBN 239090)
   1600 20th Street NW                                 IMPACT FUND
24 Washington, DC 20009                                125 University Avenue, Suite 102
   Telephone: (202) 588-1000                           Berkeley, CA 94710
25 Fax: (202) 588-7795                                 Telephone: (510) 845-3473
   Email: rsmullin@citizen.org                         Fax: (510) 845-3654
26                                                     Email: jlarkin@impactfund.org
27                            Counsel for Amicus Curiae Public Citizen, Inc.
28 DATED: December 5, 2018
                                           Page 10 of 10
        BRIEF OF AMICUS CURIAE PUBLIC CITIZEN, INC., IN SUPPORT OF PRELIMINARY INJUNCTION
                                    CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-2 Filed 12/05/18 Page 1 of 1



 1 Jocelyn D. Larkin (SBN 110817)                         Rebecca Smullin (SBN 250274)
   Lindsay Nako (SBN 239090)                              PUBLIC CITIZEN LITIGATION GROUP
 2 IMPACT FUND                                            1600 20th Street NW
   125 University Avenue, Suite 102                       Washington, DC 20009
 3 Berkeley, CA 94710                                     Telephone: (202) 588-1000
   Telephone: (510) 845-3473                              Fax: (202) 588-7795
 4 Fax: (510) 845-3654                                    Email: rsmullin@citizen.org
   Email: jlarkin@impactfund.org
 5
   Attorneys for Amicus Curiae Public Citizen, Inc.
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11 EAST BAY SANCTUARY COVENANT,                          Case No. 18-cv-06810-JST
     et al.,
12
              Plaintiffs,                                CERTIFICATION OF INTERESTED
13                                                       ENTITIES OR PERSONS BY
         v.                                              PROPOSED AMICUS CURIAE
14                                                       PUBLIC CITIZEN, INC.,
   DONALD J. TRUMP, et al.,
15
              Defendants.
16

17          Pursuant to Civil L.R. 3-15, the undersigned certifies that, as of this date, other than the
18 named parties, there is no such interest to report.

19                                                       Respectfully submitted,
20                                                       /s/ Jocelyn D. Larkin
   Rebecca Smullin (SBN 250274)                          Jocelyn D. Larkin (SBN 110817)
21 PUBLIC CITIZEN LITIGATION GROUP                       Lindsay Nako (SBN 239090)
   1600 20th Street NW                                   IMPACT FUND
22 Washington, DC 20009                                  125 University Avenue, Suite 102
   Telephone: (202) 588-1000                             Berkeley, CA 94710
23 Fax: (202) 588-7795                                   Telephone: (510) 845-3473
   Email: rsmullin@citizen.org                           Fax: (510) 845-3654
24                                                       Email: jlarkin@impactfund.org
25                       Attorney of Record for Amicus Curiae Public Citizen, Inc.
26 DATED: December 5, 2018

27

28
                                                 Page 1 of 1
               CERTIFICATION OF INTEREST ENTITIES OR PERSONS BY PUBLIC CITIZEN, INC.
                                     CASE NO. 18-CV-06810-JST
       Case 3:18-cv-06810-JST Document 80-3 Filed 12/05/18 Page 1 of 1



 1 Jocelyn D. Larkin (SBN 110817)                         Rebecca Smullin (SBN 250274)
   Lindsay Nako (SBN 239090)                              PUBLIC CITIZEN LITIGATION GROUP
 2 IMPACT FUND                                            1600 20th Street NW
   125 University Avenue, Suite 102                       Washington, DC 20009
 3 Berkeley, CA 94710                                     Telephone: (202) 588-1000
   Telephone: (510) 845-3473                              Fax: (202) 588-7795
 4 Fax: (510) 845-3654                                    Email: rsmullin@citizen.org
   Email: jlarkin@impactfund.org
 5
   Attorneys for Amicus Curiae Public Citizen, Inc.
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11 EAST BAY SANCTUARY COVENANT,                         Case No. 18-cv-06810-JST
     et al.,
12
              Plaintiffs,                               CORPORATE DISCLOSURE OF
13                                                      PROPOSED AMICUS CURIAE
         v.                                             PUBLIC CITIZEN, INC.,
14
   DONALD J. TRUMP, et al.,
15
              Defendants.
16

17          Pursuant to Fed. R. Civ. P. 7.1, Public Citizen, Inc., states that it is a nonprofit, non-stock
18 corporation. It has no parent corporation. No publicly traded corporation has an ownership interest

19 in it of any kind.

20                                                      Respectfully submitted,
21                                                      /s/ Jocelyn D. Larkin
   Rebecca Smullin (SBN 250274)                         Jocelyn D. Larkin (SBN 110817)
22 PUBLIC CITIZEN LITIGATION GROUP                      Lindsay Nako (SBN 239090)
   1600 20th Street NW                                  IMPACT FUND
23 Washington, DC 20009                                 125 University Avenue, Suite 102
   Telephone: (202) 588-1000                            Berkeley, CA 94710
24 Fax: (202) 588-7795                                  Telephone: (510) 845-3473
   Email: rsmullin@citizen.org                          Fax: (510) 845-3654
25                                                      Email: jlarkin@impactfund.org
26                             Counsel for Amicus Curiae Public Citizen, Inc.
27 DATED: December 5, 2018

28
                                                 Page 1 of 1
                             CORPORATE DISCLOSURE OF PUBLIC CITIZEN, INC.
                                      CASE NO. 18-CV-06810-JST
